Citation Nr: 1604442	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-43 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for a surgical neck scar.

2.  Entitlement to initial ratings for squamous cell carcinoma of the head and neck originating in the respiratory system with residual loss of taste and dry mouth in excess of 30 percent prior to June 3, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


FINDING OF FACT

In written correspondence received June 25, 2015, and January 15, 2016, the Veteran notified the Board that a withdrawal of his appeals of the issues of entitlement to an initial compensable rating for a surgical neck scar, and entitlement to initial ratings for squamous cell carcinoma of the head and neck originating in the respiratory system with residual loss of taste and dry mouth in excess of 30 percent prior to June 3, 2008, and in excess of 10 percent thereafter, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to an initial compensable rating for a surgical neck scar, and entitlement to initial ratings for squamous cell carcinoma of the head and neck originating in the respiratory system with residual loss of taste and dry mouth in excess of 30 percent prior to June 3, 2008, and in excess of 10 percent thereafter, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran has withdrawn his appeal of the issues of entitlement to an initial compensable rating for a surgical neck scar, and entitlement to initial ratings for squamous cell carcinoma of the head and neck originating in the respiratory system with residual loss of taste and dry mouth in excess of 30 percent prior to June 3, 2008, and in excess of 10 percent thereafter, in written correspondence dated June 25, 2015, and January 15, 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal of those issues, and the appeal thereof is dismissed.


ORDER

The appeal of the issues of entitlement to an initial compensable rating for a surgical neck scar, and entitlement to initial ratings for squamous cell carcinoma of the head and neck originating in the respiratory system with residual loss of taste and dry mouth in excess of 30 percent prior to June 3, 2008, and in excess of 10 percent thereafter, is dismissed.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


